*905
Order

PER CURIAM:
Bobby Jefferson appeals the denial, without an evidentiary hearing, of a motion to vacate pursuant to Supreme Court Rule 24.035, a judgment of conviction based on a plea of guilty to the. crime of forgery, § 570.090 RSMo 1994. Having considered the contentions on appeal, this court finds them to be without merit. The judgment is affirmed by summary order pursuant to Rule 84.16(b). An opinion would lack jurisprudential value. A memorandum discussing the basis of the decision is furnished to the parties. Judgment affirmed. Rule 84.16(b).